Opinion by
Judge Lindsay:
The payment of the fifty dollars on the debt due to appellee should first be applied to the discharge of the accrued interest, this being done, the balance remaining when credited on the principal did not reduce the amount due to fifty dollars, hence the circuit court had jurisdiction of the subject matter of the suit.
The evidence does not sustain the deceit upon the part of appellee pleaded and relied on by appellant as a defense to the action. We perceive no error in the action of the circuit court in sustaining the detachment.
Judgment affirmed.